UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2050


JIA QIANG TANG,

                  Petitioner,

             v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 20, 2009                 Decided:   October 2, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Zhang, ZHANG & ASSOCIATES, P.C., for Petitioner. Michael
F. Hertz, Acting Assistant Attorney General, William C. Peachey,
Assistant Director, Theo Nickerson, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jia     Qiang         Tang,     a     native     and        citizen       of     China,

petitions        for       review       of    the     Board     of       Immigration          Appeals’

(“Board”) order adopting and affirming the immigration judge’s

order     denying          his       application         for    asylum,          withholding           of

removal, and protection under the Convention Against Torture.

Tang    challenges             the     immigration        judge’s         adverse    credibility

finding, as affirmed by the Board.                             For the reasons set forth

below, we deny the petition for review.

               We will uphold an adverse credibility determination if

it is supported by substantial evidence, see Tewabe v. Gonzales,

446    F.3d    533,        538    (4th       Cir.   2006),      and      reverse     the       Board’s

decision       only     if       the     evidence        “was       so    compelling          that    no

reasonable fact finder could fail to find the requisite fear of

persecution.” Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir.

2002)    (internal             quotations       and      citations         omitted).            Having

reviewed the administrative record and the Board’s decision, we

find that substantial evidence supports the immigration judge’s

adverse       credibility            finding,       as   adopted         and    affirmed       by     the

Board,     and       the       ruling     that      Tang     failed        to    establish           past

persecution       or       a     well-founded         fear     of    future      persecution           as

necessary       to     establish         eligibility         for     asylum.       See    8     U.S.C.

§ 1158(b)(1)(B)(I), (ii) (2006) (providing that the burden of

proof is on the alien to establish eligibility for asylum); 8

                                                    2
C.F.R. § 1208.13(a) (2006) (same). Because the record does not

compel   a   different     result,   we      will   not   disturb      the    Board’s

denial of Tang’s application for asylum, withholding of removal,

and protection under the Convention Against Torture.

             Accordingly,    we   deny       the    petition    for    review.     We

dispense     with   oral    argument      because      the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                         3